Citation Nr: 0600368	
Decision Date: 01/06/06    Archive Date: 01/19/06

DOCKET NO.  99-23 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for hepatitis C with 
consequent liver transplant.


REPRESENTATION

Appellant represented by:	Barbara J. Cook, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to March 
1971.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 1999 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).

The veteran appeared before the undersigned at a personal 
hearing in September 2001.  In February 2002 and February 
2003, the Board undertook additional development of the 
appeal and in August 2003 remanded the appeal to afford due 
process.


REMAND

In an August 18, 2005 order based upon an August 2005 Joint 
Motion for Remand, the United States Court of Appeals for 
Veterans Claims vacated the Board's prior September 2004 
decision and directed the Board to make further attempts to 
obtain unit records in order to corroborate the veteran's 
assertions of working on "graves registration" details and 
to notify the veteran if such further attempts were 
unsuccessful.

Accordingly, this appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.  VA will 
notify the veteran if further action is required on his part.

1.  Request that the veteran identify 
within a three-month period (for example 
December 1, 1969, to February 28, 1970) 
the time period during which he performed 
graves registration duties.  Advise the 
veteran that this information is 
necessary to obtain supportive evidence 
of his reported in-service graves 
registration activities.

2.  Thereafter, request that the National 
Personnel Records Center (NPRC) conduct a 
search of unit records for in order to 
corroborate the veteran's assertions of 
working on graves registration details 
while assigned to the 228th Supply and 
Service Company in Vietnam, including 
especially records such as morning 
reports that might show whether the 
veteran was attached to a graves 
registration unit.  The Board is also 
particularly interested in a copy of the 
roster of the graves registration unit 
for the 228th Supply and Service Company.

To comply with a June 28, 2002 response 
from the NPRC, specify that the search is 
to cover the three-month period specified 
by the veteran in response to the request 
in the first action paragraph.  If the 
veteran is unable to specify a three-
month period, request that the search 
cover the three-month period from 
December 1, 1969, to February 28, 1970.  
(Records provided by the veteran's 
representative in December 2005 identify 
deaths of soldiers from January 1 to 
January 27, 1970.)

If no such records can be found or if 
such records have been destroyed, ask 
that the NPRC to provide specific 
confirmation of that fact and notify the 
veteran of that fact.

3.  After the development requested above 
has been completed to the extent 
possible, review the record, including 
additional evidence submitted by the 
veteran's representative in December 
2005.  If the benefit sought on appeal 
remains denied, furnish a supplemental 
statement of the case (SSOC) to the 
veteran and his representative and give 
them the opportunity to respond thereto.  
Thereafter, the case should be returned 
to the Board, if in order.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
CONSTANCE B. TOBIAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

